Citation Nr: 0420245	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1974.

This matter previously arose on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) Los Angeles, California.  The RO denied 
entitlement to service connection for PTSD.

In October 2000 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for PTSD and the veteran 
appealed that decision to the United States Court of Appeals 
for Veteran's Claims (CAVC).  In March 2001, the CAVC issued 
an order that vacated the Board's October 2000 decision and 
remanded the case to the Board for another decision taking 
into account matters raised in its order.

The Board in August 2001 remanded the case to the RO for 
further development.  

In June 2003 the RO most recently affirmed the determination 
previously entered.

Due to the veteran's relocation, jurisdiction of his claim 
for VA benefits has been assumed by the RO in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed to the extent possible.

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred.

4.  The veteran's statements regarding his alleged stressors 
during active service are vague and inconsistent, and are 
therefore not credible.

5.  Previous diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service; PTSD is 
not currently diagnosed.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, added May 19, 1993, 58 Fed. 
Reg. 29110 (May 19, 1993), and as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999) and 67 Fed. 
Reg. 10332 (Mar. 7, 2002), 4.125 (1999) as amended 61 Fed. 
Reg. 52700 (October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
September 1973 the veteran was referred for a psychiatric 
evaluation.  An October 1973 special psychiatric consultation 
report shows it was determined that he was not 
psychiatrically ill, but fully fit for duty and with support 
and understanding would finish his obligation honorably.  The 
December 1973 separation medical examination shows the 
clinical evaluation of the psychiatric system was normal.

The veteran's record of service (DD-214) shows he was trained 
as a boiler technician.  His decorations included a Republic 
of Vietnam Campaign Medal, and a Vietnam Service Medal with 
one Bronze Service Star.

A September 1986 VA hospital discharge summary includes a 
diagnosis of PTSD, in part apparently related to the 
veteran's status as a Vietnam veteran and complaints of 
nightmares, sweating and trembling.  Private psychotherapy 
reports dated in April 1990 and December 1991 include a 
diagnosis of chronic PTSD.

The veteran submitted a PTSD stressor statement in October 
1996.  An October 1996 VA Social and Industrial Survey record 
shows the interviewer was of the opinion the veteran was 
suffering from a psychosis, not PTSD.

An October 1996 VA special psychiatric examination to 
ascertain whether PTSD was present concluded in diagnoses of 
delusional disorder, not otherwise specified; history of 
alcohol abuse, in remission; and anxiety disorder, not 
otherwise specified. The veteran related a ship explosion and 
recovering bodies.  The examiner described additional 
descriptions of the veteran as delusional in nature.

A November 1996 letter from a private psychologist shows the 
veteran was being treated for emotional difficulties, some of 
which were related to his service in and around the waters of 
Vietnam from 1972 to 1973.  The examiner noted the veteran 
reported to have been engaged in combat for 153 days.  He was 
noted to have some difficulties of major psychiatric 
impairment which had the appearance of disordered thinking of 
a paranoid schizophrenic nature.  Some of the symptoms of 
this difficulty that compromised his functioning included a 
systematized delusional belief system in which he believed he 
was part of a military conspiracy and was housed in the 
"Hanoi Hilton" as a prisoner of war.

On file is correspondence from the U.S. Armed Forced Center 
for Research of Unit Records (USASCRUR) dated in May and 
October 1998.  Command Histories for the veteran's ship 
assignments were provided in October 1998.  There was no 
verification of any stressors.

A May 1999 independent special psychiatric examination for VA 
compensation purposes shows the examiner stated that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Psychological studies were associated with the examination.  
The examiner related that the veteran presented a rather 
unusual and confused story that may be of a delusional 
nature.  The examiner noted that he did not report any 
concrete events that clearly made his service experience 
cause the development of PTSD.  The examiner stated there 
were no significant objective symptoms to substantiate his 
complaints.

Prior to the Board remand in August 2001, the RO received a 
letter from the veteran that was in essence consistent with 
previously recorded information.  He enclosed a letter dated 
in September 1989 from an individual that recalled operations 
in Vietnam named "Project Popeye" and "Project Sandstone" 
and injury incurred.  
The veteran also provided a new item regarding the return to 
port of the USS NEW ORLEANS from duty in Vietnam waters.

Pursuant to the Board remand that addressed matters raised in 
the CAVC order, the RO mailed the veteran a development 
letter in September 2001 that was not returned or responded 
to.  The RO issued a supplemental statement of the case 
(SSOC) initially in December 2002 that reviewed the matter on 
appeal.  The version of the SSOC mailed to the veteran at an 
address in Arkansas was not returned to the VA.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military or, if preexisting active service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).
Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.





However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 
3.102, 4.3 (2003).

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  




The provisions of the VCAA are applied in this case as a 
result of the CAVC remand in March 2001 that approved a joint 
motion of the parties that demanded their application.  See 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board is 
satisfied that the duty to notify and the duty assist have 
been met under the new law under the circumstances of this 
case.  Attorney representation was limited to the proceeding 
at the CAVC.  

In the September 2001 correspondence to the veteran on file, 
the RO notified the veteran of the enactment of the VCAA.  
The RO notified him of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  The RO advised the veteran 
to identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) as needed for 
the release of any such evidence pertaining to the issue 
currently on appeal and a medical history form.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claim.  
The letter also asked the veteran to keep VA informed of his 
current address and telephone number.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This letter was not returned to VA.  The duty to 
notify has thus been satisfied, as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  


In particular, through the issuance of the February 1997 
rating decision, the April 1997 Statement of the Case (SOC), 
the July 1999 and June 2003 Supplemental Statements of the 
Case, the October 2000 and August 2001 Board decisions he has 
been given notice of the requirements for service connection 
and the evidence considered.  The RO and the Board also 
provided the veteran with the reasons his claim could not be 
granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence does include the service medical records and 
unit records that are relevant to determination of stressors.  
The veteran has not indicated that there are any additional 
relevant records maintained by the Social Security 
Administration (SSA).  He did not respond to the VCAA letter 
sent to him by the RO in September 2001, so there is no 
authorization for the release of such records.  Moreover, his 
representative's argument in April and June 2004 did not 
mention the need for additional evidentiary development.

Neither does the appellant nor his representative argue that 
the VCAA or notice or recent SSOC were not received.  Indeed 
the record does show that the SSOC issued late in 2002 and 
addressed to the veteran at a previous address was returned 
to VA.  However, it was remailed in June 2003 to the veteran 
at another address and not returned and there is no argument 
that it was not properly addressed.  See Crain v. Principi, 
17 Vet. App. 182, 189 (2003) regarding the rebuttal of the 
presumption of administrative regularity.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) referred to hereafter as 
Pelegrini).



However, as noted in this case, the initial action of the 
agency of original jurisdiction and the Board was prior to 
enactment of the VCAA.  Because the VCAA notice in this case 
was not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini.  

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in 1997, 
prior to when the veteran was notified of the VCAA in 2001.  
Accordingly, the procedural development of the veteran's case 
is not consistent with Pelegrini, supra.  However, the case 
was reviewed again late in 2002 more than a year after the 
VCAA letter was issued.  

The Board finds that under the circumstances VA has done 
everything reasonably possible to assist the claimant.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimant be given the opportunity to 
submit information and evidence in support of the claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  





Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in December 2002 was not given prior to the August 
2000 AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was ignored, the RO had no additional 
information to warrant another request to the USASCRUR as 
provided in the Board remand.  In any event, the RO provided 
the provisions of the VCAA in its June 2003 SSOC and made it 
clear that it the failure to respond was material in the 
denial of the claim.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

In addition, the RO did not return the case to the Board 
until more than two years had passed since the VCAA notice 
was issued and in that time no additional information was 
received from either the veteran or the representative who 
was also furnished copies of the VCAA notice letter and the 
SSOCs.  Thus the timing of the notice is not an issue here, 
particularly in view of the failure to cooperate.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  


The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's December 2001 remand 
advised the claimant that he could submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The September 2001 notice supplemented with the June 
2003 SSOC in essence invited the veteran to submit any 
evidence he had regarding the matter at issue.  The SSOC also 
pointed out that he had not responded to the September 2001 
notice letter and neither he nor his representative has 
advised the Board that the notice was not properly mailed.


The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
See for example Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) citing Williams v. Principi, 15 Vet. App. 189 
(2001)Williams (Shirley) v. Principi, 15 Vet. App. 189, 199 
(2001) (en banc); Tellex v. Principi, 15 Vet. App. 233, 240 
(2001), and Maxson v. Principi, 15 Vet. App. 241, 242 (2001) 
(per curiam order), holdings that permitted waivers of 
consideration of the VCAA on appeal noting that in Tellex, 
and Maxson, a failure on the part of the represented parties 
to raise it was sufficient.    
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

The RO secured a stressor statement from the veteran, 
afforded him the benefit of two VA special psychiatric 
examinations, obtained a substantial quantity of evidence, 
and requested verification of stressors from the USASCRUR.  
There does not appear to be any deficiency in the development 
that could be viewed as potentially prejudicial to the claim.

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different as the previous version and the most 
recent changes are of no consequence to this claim.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 C.F.R. § 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  The record 
shows the veteran was afforded VA examinations in 1996 and 
1999 that did not find PTSD.  The examiners on each occasion 
presumably applied the then current diagnostic criteria and 
took them into account. Cohen, 10 Vet. App. at 140.

The recent changes to § 3.304(f) are noted as well as the 
retroactive application. From the examination reports it 
appears that criteria for the PTSD diagnostic formulation 
were not met on examinations. The record shows no 
confirmation of PTSD as a diagnosis since 1991; nevertheless, 
the veteran was previously diagnosed with PTSD.

The evidentiary considerations to establish service 
connection no longer require a determination if there is a 
clear, current diagnosis of PTSD linked to service events. 
The record shows that there are multiple diagnoses to account 
for the veteran's psychiatric symptomatology, although PTSD 
does not appear in the forefront other than briefly in the 
mid- 1980's and early 1990's.  It is the Board's opinion that 
the record does not establish a diagnosis of PTSD linked to 
service in this case.  A clear diagnosis of PTSD is no longer 
an essential element to establish service connection, but the 
change in the regulation cannot be applied earlier than its 
effective date.  In any event, previous diagnoses of PTSD 
were not based upon verified stressors and linked to service.

The Board reiterates that there is currently no established 
diagnosis of PTSD linked to service, which is a critical 
element that must be present to support service connection.  
On the contrary, the veteran's stressor descriptions have 
been vague, have been attributed to delusions by VA and non-
VA competent medical professionals, and have been 
insufficient to permit verification by USASCRUR.  As the 
Board reported earlier, the most recent examination of record 
shows the VA examiner recorded that the veteran did not 
provide any concrete events referable to his service 
experience.  The examiner considered the veteran's 
description as delusional in nature.  Moreover, the VA 
examiner stated that the veteran demonstrated no PTSD 
symptomatology to even warrant a diagnosis.  

The veteran was never a prisoner of war (POW).  
Notwithstanding the efforts of the USASCRUR and the veteran's 
obviously noncredible statements, the joint motion found that 
the Board's decision had "failed to provide adequate analysis 
with respect to the appellant's claimed combat experiences."  
Further elaboration by the parties of the joint motion 
regarding this subject was not provided.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The CAVC has noted 
that under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and 
the applicable VA Manual 21-1 provisions, the evidence 
necessary to establish the existence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99. In West, 
the CAVC held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The CAVC also held in West a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  

In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.


The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI, 7.46 (effective Oct. 11. 
1995). The Board notes the revised version of this Manual 
M21-1 provision (Part VI, 11.37 (effective Feb. 13, 1997)) 
did not alter the list of awards or decorations.

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that he was 
involved in combat during the Vietnam War.  It is simply a 
determination that the current evidence, including the 
information in the service records regarding all awards 
received during his active service, does not provide 
conclusive evidence of combat participation.  

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This does not mean that the claimant can not still establish 
that he "engaged in combat with the enemy," and then secure 
the presumptions provided under 38 U.S.C.A. § 1154(b) (West 
1991). 

It only means that other "credible supporting evidence from 
any source" must be provided to insure that the event alleged 
as the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  As a result, the analysis of stressor verification is 
not so much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  Regarding the veteran's alleged stressors, the 
Board must find that, at this time, the record not only 
currently fails to corroborate the veteran's accounts of his 
alleged stressful events, it also raises fundamental issues 
as to the credibility of his evidentiary assertions.  While 
the veteran has been diagnosed with PTSD, the question of 
whether he was exposed to a stressor in service is a factual 
determination and as the CAVC has held:

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the Board was required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 406 (1991)).

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of his alleged 
stressors must be verified.  That verified stressor(s), and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

There is a further and fundamental issue now raised by this 
record, and that issue is credibility.  The veteran's 
accounts of his alleged stressors not only must be confirmed, 
his lay evidence must otherwise be found credible.  The 
credibility to be accorded to the appellant's lay testimony 
is within the province of the adjudicators and is not a 
matter of medical expertise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Indeed, the information from the USASCRUR was 
clear in that it failed to record any incident the veteran 
alleged to have occurred.  In addition the newspaper account 
of his deployment did not mention any incident that he 
claimed had occurred.  The statement submitted from a service 
comrade did not appear to offer any credible insight to this 
claim given the substance of the statement that essentially 
reflected events the writer had claimed to have experienced.  
It also did not provide information that would have been 
helpful to warrant another request to USASCRUR.  And, as 
noted previously, the veteran did not respond to the request 
for assistance after the RO received the lay statement, an 
act on the veteran's part for which he has offered no excuse. 

The Board has reviewed the record in light of the holding in 
Nat'l Org. of Veterans" Advocates v. Sec'y of Veterans 
Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In summary, 
the CAVC held that a VA regulation that required "credible 
supporting evidence" of the occurrence of a stressor in non-
combat-related PTSD claims was valid, as the regulation did 
not alter VA's obligation to consider all evidence, and that 
a veteran's statement is certainly evidence that must be 
considered by VA in adjudicating a PTSD claim.  

Further, the CAVC observed that 38 C.F.R. § 3.304(f) does not 
alter the VA's obligation to review the entire evidence of 
record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  

In addition, under 38 C.F.R. § 3.304(b)(2), history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The CAVC concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.S. § 1154(a); nor is it arbitrary or capricious.  
According to the CAVC, the addition of a specific reference 
to lay evidence in 38 U.S.C.S. § 5107(b) does not preclude 
the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.S. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.

Thus, having accorded due consideration to the veteran's 
statements and other lay evidence in addition to official 
records and medical evaluations as well as other information 
of record, the Board concludes there is no current diagnosis 
of PTSD related to service as there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborating military stressors of a non-combat nature.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applies.  The claim remains denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



